Citation Nr: 1617569	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  08-21 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an abdominal aortic aneurysm, including as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1979 to February 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 Rating Decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran does not have an abdominal aortic aneurysm.


CONCLUSION OF LAW

The criteria for service connection for an abdominal aortic aneurysm are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 516 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran seeks service connection for an aortic aneurysm.  More specifically, he asserts that he has an aortic aneurysm caused or aggravated by his service connected hypertension.   

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, entitlement to service-connection on a secondary basis may be established by evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Review of VA treatment records reveals an ultrasound of the Veteran's abdominal aorta was performed in July 2007.  Following the ultrasound an impression of distal abdominal aortic aneurysm measuring 2.4 centimeters in largest diameter was rendered.  In May 2011, the Veteran testified at a hearing before the Board that he had not sought treatment for the aneurysm since 2007.  A review of the evidence of record supports this contention as medical records from this time period occasionally mention the past diagnosis of the aneurysm but show no treatment.  Following the hearing, in December 2012, another ultrasound of the abdominal aorta was performed, with a resulting impression of no ultrasound evidence to support the diagnosis of an abdominal aortic aneurysm.  Yet another ultrasound was performed in September 2014, with the impression being diffuse atherosclerotic changes in the aorta and no signs of aneurysm.  

In response to a December 2015 Board remand the Veteran was provided a VA examination in February 2016.  Having examined the Veteran, the VA examiner was asked to comment on whether any currently or previously diagnosed abdominal aortic aneurysm, and/or any residuals therefrom, were caused or aggravated by the Veteran's service-connected disabilities, to include hypertension.  In providing a response the examiner noted the 

Veteran had an ultrasound completed in 2007 which was read as an abdominal aortic aneurysm of the distal aorta.  Two subsequent ultrasounds, one in 2012 and 2014 were both negative for aneurysm.  An abdominal aortic aneurysm will not spontaneously resolve.  Veteran has not had treatment for an abdominal aortic aneurysm.  The Veteran is obese which affected the quality of the scan in 2007.  The Ultrasound from 2007 was misread; the Veteran does not have an aneurysm.  

This opinion was provided by the same nurse practitioner, who was treating the Veteran in 2007 at the time of the diagnosis of aneurysm, and who requested the initial ultrasound; the very medical professional the Veteran testified at his hearing that had told him his aneurysm was likely the result of hypertension.  

The Board acknowledges the examiner did not in fact provide a direct response to the question about aggravation.  However, this question is rendered moot by the determination a diagnosis of aortic aneurysm was never warranted.  Therefore, the Board determines there has been substantial compliance with the Board's remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding there are times when substantial, even if not total or exact, compliance with a remand directive is sufficient); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (determining another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Simply put, in the absence of proof of present disability, namely an aortic aneurysm, there can be no valid claim.  As the most recent VA examiner has indicated that the initial diagnosis of an aortic aneurysm was a misreading of an ultrasound and provided a rational for that conclusion the weight of the evidence is against a findings an aortic aneurysm existed at any point during the claim period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board acknowledges the Veteran's own assertion that he has or had an aortic aneurysm but, he has not demonstrated any specialized medical knowledge or expertise to indicate his statements are sufficient to render a competent medical opinion on this issue.  If fact, the Veteran's conclusion a diagnosis is warranted is primarily based on the fact he was initially told this by a medical profession following an ultrasound in 2007, a determination that has now been found to be incorrect.  Although lay persons are competent to provide opinions on some medical issues, as to this specific issue, whether a diagnosis of aortic aneurysm was warranted at any point during the appeal period, it is beyond the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (finding that lay statements are not competent evidence to diagnose cancer).  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for an abdominal aortic aneurysm, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for an abdominal aortic aneurysm is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


